United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-816
Issued: October 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from the October 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed the denial
of disability compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s disability from November 22, 2006 to June 12, 2008 and
from October 21 to December 20, 2008 was causally related to his accepted employment injury.
1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board but did not respond to the Board’s February 28,
2011 letter asking for confirmation. The Board advised that oral arguments were held only in Washington, DC, and
that the Board would not be responsible for any travel or other incidental expenses related to attending. The Board
advised appellant that if he still desired the oral argument, he should confirm in writing no later than March 15,
2011, otherwise the Board would decide the appeal on the record. Appellant did not respond within the allotted
time.

FACTUAL HISTORY
On April 20, 2007 appellant, a 57-year-old mail processor, filed an occupational disease
claim alleging that his psychological condition was a result of discrimination in the course of his
federal employment. An Equal Employment Opportunity Commission decision in 2003 found
that the employer failed to make a good faith effort to provide appellant with a reasonable
accommodation for his physical disability by not providing an adequate chair from June 1999 to
November 2001. OWCP accepted this as a compensable factor of employment and referred
appellant to Dr. Arthur Samuels, a Board-certified psychiatrist, for a diagnosis, an opinion on
causal relationship and an opinion on the period or periods of disability resulting from such
condition.3
On February 27, 2008 Dr. Samuels conducted a psychiatric evaluation and diagnosed
generalized anxiety disorder, dysthymic disorder and paranoid personality. He found that this
disorder was directly related to work: “[Appellant’s] inability to tolerate physical pain from the
same prolonged period of time was apparently disregarded and he was ordered to stay home on
many occasions or so through the period. When he was not given an ergonomic chair, which
was recommended by his orthopedic surgeon, this made his work situation intolerable.”
Dr. Samuels found that appellant was unable to work many times in the past six years and that
“at the present time, he is completely isolated and unable to do any kind of employment.”
OWCP accepted appellant’s claim for generalized anxiety disorder and advised that he
could file a claim for disability compensation for any lost time.
Appellant filed claims for wage loss for the period November 22, 2006 to June 12, 2008
and from October 21 to December 20, 2008. OWCP asked him to submit medical evidence with
medical rationale to establish his disability for work during the periods claimed. Appellant
indicated that he stopped work on November 22, 2006 because his employer did not provide a
chair recommended by his physician and because the employing establishment could not
accommodate his restrictions. OWCP explained that appellant needed more than just a statement
asking to be excused for the dates of disability claimed; he needed to submit a comprehensive
and reliable medical report directly related to the injuries accepted in his case.
In a decision dated February 25, 2010, OWCP denied compensation for the disability
claimed. It found that appellant did not respond to its request for supporting medical evidence.
Appellant submitted a February 5, 2009 note from Dr. Deepak Awasthi, a Board-certified
neurological surgeon, who last saw appellant on February 21, 2008 and reported that he
continued to be disabled with low back pain and walking difficulties and weakness in his
extremities. Dr. Awasthi explained that appellant was known to have a significant amount of
degenerative disc disease in the lumbar spine. Appellant also referred OWCP to Dr. Samuels’
February 27, 2008 report.
3

Dr. Erich Conrad, an assistant professor of clinical psychiatry, found on March 2, 2007 that appellant was totally
disabled for work as a result of “the stress presented by work due to feeling discriminated against,” “difficulties at
work” and “stress from the employment environment.” On October 22, 2007 and April 18, 2008, he again reported
that appellant was unable to work.

2

Appellant submitted additional documentation, including a notification of absence, notes
about his chair, OWCP’s authorization for the purchase of an office chair4 and a sales quote.
In a decision dated October 20, 2010, OWCP’s hearing representative affirmed the denial
of disability compensation. The hearing representative noted that the exposure to employment
factors ceased in November 2001 and appellant went out on total disability in November 2006.
On appeal, appellant states that he was diagnosed with major depression. He noted that
OWCP’s hearing representative did not mention reviewing reports of a Dr. Conrad and further
noted that the hearing representative did not mention that the employing establishment was in
violation of his medical restrictions.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.6
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his claim by the weight of the evidence,7 including that he sustained an injury in the
performance of duty and that any specific condition or disability for work for which he claims
compensation is causally related to that employment injury.8 OWCP is not a disinterested
arbiter, however, but rather performs the role of adjudicator on the one hand and gatherer of the
relevant facts and protector of the compensation fund on the other, a role that imposes an
obligation on OWCP to see that its administrative processes are impartially and fairly
conducted.9 While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence.10 When OWCP undertakes to develop
the medical aspects of a case, it must exercise extreme care in seeing that its administrative
processes are impartially and fairly conducted.11

4

OWCP gave this authorization under it File No. xxxxxx226, which is not before this Board.

5

5 U.S.C. § 8102(a).

6

20 C.F.R. § 10.5(f).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

Thomas M. Lee, 10 ECAB 175, 177 (1958).

10

Mary A. Barnett (Frederick E. Barnett), 17 ECAB 187, 189 (1965).

11

William N. Saathoff, 8 ECAB 769 (1956).

3

ANALYSIS
The issue is whether appellant’s disability from November 22, 2006 to June 12, 2008 and
from October 21 to December 20, 2008 was causally related to his accepted employment injury,
a generalized anxiety disorder arising from the employing establishment’s failure to provide him
with an adequate chair from June 1999 to November 2001. OWCP referred appellant to
Dr. Samuels, a Board-certified psychiatrist, to provide an opinion on the causal relation to the
accepted work factor and period or periods of disability resulting from the diagnosed condition.
Dr. Samuels stated that appellant was “completely isolated and unable to do any kind of
employment.”
Although he supported that appellant sustained an employment-related anxiety disorder
Dr. Samuels did not explain well how the failure to accommodate physical disability from
June 1999 to November 2001 caused total disability for work. He did not address when the
current disability began (appellant claimed that it began on November 22, 2006). OWCP
undertook development of the disability issue, but it did not receive a report that addressed the
issue with probative medical rationale. When appellant later filed disability claims, claims that
included the period of Dr. Samuels’ report, OWCP advised appellant what evidence he needed to
submit.
While appellant has the burden to establish entitlement to disability compensation,
OWCP shares responsibility in the development of the evidence and as it undertook development
of the disability issue by referring him to Dr. Samuels for an opinion on the period or periods of
disability resulting from the employment-related condition, it has the responsibility to obtain a
report that resolves the issues presented in the case.12 The Board will therefore set aside
OWCP’s hearing representative’s October 20, 2010 decision and remand the case for further
development of the medical opinion evidence and an appropriate final decision on appellant’s
entitlement to disability compensation for the periods claimed.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical opinion evidence is warranted.

12

Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32 ECAB 863 (1981).

4

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: October 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

